Title: From George Washington to Colonel John Cox, Jr., or John Mitchell, 4 October 1778
From: Washington, George
To: Cox, John Jr.,Mitchell, John


          
            Dear Sir,
            Fish-kill Octr 4th 1778.
          
          I am informed that Sundry Goods (in the Military line) addressed to Mr Jas Rivington of New-York, were taken—carried into Egg harbour—and are now in Philadelphia. Among them a compleat sett of Camp equipage—As I am perfectly incompleat in this way, I should be glad if you would enquire into the truth of this matter, and make a purchase of it for me, if it answers the description; and can be had upon terms not unreasonable.
          I am also informed that there are proper Camp Trunks, with Straps &ca; two of which, equal in size, I should be glad to get; and a Cut & thrust Sword—genteel, but not costly—with Chain & swivels—strong.
          These things are to be had, I am told, in Market Street, but of 
            
            
            
            whom—I have not been able to learn—Genl Wilkenson, if in Phila., can tell. I am Dr Sir Yr Most Obedt ser.
          
            Go: Washington
          
          
          p.s. If there are any of Dolands best pocket Telescopes be so good as to get one of these also, & send it to me as soon as you can.
          
        